Citation Nr: 0013278	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  98-00 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for seborrheic 
keratoses and seborrheic dermatitis of the back, chest, and 
scalp due to exposure to herbicides.

2.  Entitlement to service connection for basal cell 
carcinoma of the neck and dermatofibroma of the legs due to 
exposure to herbicides.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

4.  Entitlement to service connection for residuals, multi-
infarct condition due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1948 to March 
1957 and from May 1957 to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The veteran was scheduled to appear at a hearing at the RO in 
March 1998.  He failed to report for his hearing.  
Accordingly, the Board will adjudicate the veteran's appeal 
based on the evidence of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The claims of entitlement to service connection for 
seborrheic keratoses, seborrheic dermatitis of the back, 
chest and scalp, basal cell carcinoma of the neck and 
dermatofibroma of the legs, COPD, and residuals, multi-
infarct condition, all as due to exposure to herbicides, are 
not plausible.





CONCLUSION OF LAW

The claims for service connection for seborrheic keratoses, 
seborrheic dermatitis of the back, chest and scalp, basal 
cell carcinoma of the neck and dermatofibroma of the legs, 
COPD, and residuals, multi-infarct condition, all as due to 
exposure to herbicides, are not well grounded.  38 U.S.C.A. § 
5107(a)(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

If a veteran served in the Republic of Vietnam during the 
Vietnam era, service connection may be granted on a 
presumptive basis for the following diseases, even though 
there is no record of such disease during service: chloracne 
or other acneform diseases consistent with chloracne, 
Hodgkin's disease, multiple myeloma, Non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers, and soft-tissue 
sarcoma.  38 C.F.R. §§ 3.307(a), 3.309(e); McCartt v. West, 
12 Vet. App. 164 (1999).

A disease need not be specifically mentioned in these 
regulations if the appellant establishes by the objective 
medical evidence of record that there is a relationship 
between a current disorder and exposure to Agent Orange in 
service.  The United States Court of Appeals for Veterans 
Claims (Court) has found, that while a disorder need not have 
been present or diagnosed in service, there must be a nexus 
between a current disorder and military service, even if 
first diagnosed after service, on the basis of all of the 
evidence of record.  See Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992).

Service connection may also be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) (Specifically addressing 
claims based ionizing radiation exposure).

However, before the Board may address the merits of the 
appellant's claims, it must first be established that the 
claims are well-grounded.  In this regard, a person who 
submits a claim for VA benefits shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded.  
38 U.S.C.A. § 5107(a).  A well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of [38 U.S.C.A. § 
5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If 
the claim is not well-grounded there is no duty to assist.  
Morton v. Brown, 12 Vet. App. 145 (1996).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran's service medical records (SMRs) reflect 
treatment of dermatitis of the right leg in September 1958, 
and two instances of a diagnosis of bronchitis in 1964 and 
1965.  Otherwise, the SMRs are completely devoid of any 
complaints, findings, treatment or diagnoses for any of the 
claimed disabilities.

The veteran originally submitted a claim for service 
connection for residuals of exposure to herbicide (Agent 
Orange) in February 1991.  Among the conditions claimed at 
that time was shortness of breath and numbness in his feet 
and fingers.

He was afforded VA examinations in April 1991.  The veteran 
was diagnosed with COPD, with a chest x-ray interpreted to 
show pulmonary emphysema.  The examiner provided no link to 
service.  Neurological disease was not found nor were there 
any skin abnormalities.  

Rating action on the issues relating to Agent Orange were 
deferred pending promulgation of final regulations.  The 
veteran was contacted by VA in August 1996 and notified that 
the regulations were now effective.  In addition, the veteran 
was advised of the, then existing, diseases presumed to be 
associated with exposure to Agent Orange.

The veteran submitted his current claim in August 1996 
wherein he claimed entitlement to service connection for 
chloracne, peripheral neuropathy, bronchus [sic], and lung 
disorders.  In addition he submitted medical treatment 
records dated from September 1992 to August 1996 from Ireland 
Army Hospital at Ft. Knox, Kentucky.  None of the 
findings/diagnoses were related to any incident of service or 
exposure to herbicides, nor do they reflect any diagnosis or 
treatment for chloracne, or peripheral neuropathy.  

The veteran was afforded VA examinations in January 1997.  A 
general examination provided a diagnosis of COPD.  However, 
the examiner did not link the veteran's COPD to service.  
Neither the neurological or the dermatology examination 
related any of the claimed conditions to any incident of 
service or to herbicide exposure.

The veteran has contended, by way of his notice of 
disagreement and substantive appeal that the claimed 
disorders are due to his service in Vietnam and exposure to 
Agent Orange. 

There is no medical or other competent evidence of record 
that any of the veteran's diagnosed disorders is related to 
service.  Also, there is no medical or other competent 
evidence of record suggesting that the veteran had any type 
of cancer, dermatological or neurological disorder subject to 
presumptive service connection based upon Agent Orange 
exposure.

The Board must consider service connection on a direct and 
presumptive basis under (Combee).  In this regard, none of 
the claimed disabilities were present in service, to include 
both periods of active duty.  No objective evidence has been 
submitted to suggest a nexus between the claimed disorders 
and service.  Therefore, the claims are not well-grounded.

Although the veteran contends that he has seborrheic 
keratoses, seborrheic dermatitis of the back, chest and 
scalp, basal cell carcinoma of the neck and dermatofibroma of 
the legs, COPD, and residuals, multi-infarct condition, as a 
result of his exposure to Agent Orange and other herbicides, 
he is not competent to provide evidence that requires medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Moreover, where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In light of these circumstances, the Board must conclude that 
the veteran has failed to meet his initial burden of 
producing evidence of well-grounded claims for service 
connection for seborrheic keratoses, seborrheic dermatitis of 
the back, chest and scalp, basal cell carcinoma of the neck 
and dermatofibroma of the legs, COPD, and residuals, multi-
infarct condition.


ORDER

Service connection for seborrheic keratoses, seborrheic 
dermatitis of the back, chest and scalp, basal cell carcinoma 
of the neck and dermatofibroma of the legs, COPD, and 
residuals, multi-infarct condition, all as due to exposure to 
herbicides, is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

